DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US Pat 9,487,171).
Rogers et al. disclose a side under-ride guard assembly 100 coupled to a trailer 10 having a plurality of support subassemblies 110 that are coupled to the longitudinal main beams of the trailer by bracket 110 and each support subassembly has cross members 160 having a first end adjacent to a first longitudinal side of the trailer and a second end adjacent to a second longitudinal side and a vertically oriented plate 170 coupled to the cross members 160. A first and second longitudinal guard member 140 are located at the respective ends of the plurality of support subassemblies 110 located below the longitudinal side edges of the trailer to prevent side underride. The first and second longitudinal guard members 140 are box beams (see Figure 5; Col. 6, lines 10-17).
Claims 1, 6-7, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkel et al. (US Pat 10,940,817).
Kunkel et al. disclose a side underride guard assembly 12 coupled to a trailer 10 having a plurality of support subassemblies 62 that are coupled to the longitudinal main beams 28 of the trailer by bracket 166 and each support subassembly has a cross members 72 having a first end adjacent to a first longitudinal side of the trailer and a second end adjacent to a second longitudinal side and a vertically oriented plate 32 coupled to the cross members 72. A first and second longitudinal guard member 70a, b are located at the respective ends of the plurality of support subassemblies 62 and below the side edges 26 of the trailer 10 to prevent side underride. A rear underride guard assembly at a rear end of the trailer 10 is comprised of a first cable 112 configured to be coupled to the first longitudinal guard member 70a and a second cable 112 configured to be coupled to the second longitudinal guard member 70b at the opposite second side of the rear underride guard assembly (see Figure 5). A guide member 190 is coupled to the outer side of the first and second longitudinal guard members 70a, b for receiving the first and second cables therein (see Figures 10 and 11). The trailer 10 has first and second support posts 24 configured to support opposite side edges of the trailer 10 and configured to support the respective first and second cables 112 by bracket 118 (see Figure 29).
Allowable Subject Matter
Claims 2-5, 8-9, 13-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a side underride guard assembly configured to be coupled to a trailer having a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer and having at least one cross member and at least one vertically oriented plate coupled to the cross member and attaching the cross member to at least one of the first and second longitudinal main beams of the trailer. The plurality of support subassemblies also includes a first and second longitudinal guard member coupled to the ends of the cross member and located below the longitudinal side edges of the trailer to prevent side underride. The prior art does not properly teach or suggest that the at least one vertically oriented plate couples the at least one cross member and at least one of the first and second longitudinal main beams of the trailer, making claim 2 allowable.
Claim 3 would be allowable because it is dependent on claim 2.
Claim 4 recites a side underride guard assembly configured to be coupled to a trailer having a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer and having at least one cross member having an upper and lower cross member coupled between webs of the first and second longitudinal main beams of the trailer with the lower cross member being mounted below and supported by at least one of the upper cross member and the first and second longitudinal main beams by way of at least one vertically oriented plate coupled to the cross member; the plurality of support subassemblies also includes a first and second longitudinal guard member coupled to the ends of the cross member and located below the longitudinal side edges of the trailer to prevent side underride. The prior art does not properly teach or suggest such a configuration, making claim 4 allowable.
Claim 5 would be allowable because it is dependent on claim 4.
Claim 8 recites a side underride guard assembly configured to be coupled to a trailer having a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer and having at least one cross member and at least one vertically oriented plate coupled to the cross member; the plurality of support subassemblies also includes a first and second longitudinal guard member coupled to the ends of the cross member and located below the longitudinal side edges of the trailer to prevent side underride. A rear underride guard assembly is located at the rear end of the trailer having a first cable or rod with a front end coupled to the first longitudinal guard member and a second cable or rod coupled to the second longitudinal guard member; the first and second cable or rod remain stationary while an axle of the trailer moves from a closed to spread position or a spread to closed position. The prior art does not properly teach or suggest such a configuration, making claim 8 allowable.
Claim 9 recites a side underride guard assembly configured to be coupled to a trailer having a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer and having at least one cross member and a first, second and third vertically oriented plate coupled to an upper and lower cross member; the plurality of support subassemblies also includes a first and second longitudinal guard member coupled to the ends of the cross member and located below the longitudinal side edges of the trailer to prevent side underride. The prior art does not properly teach or suggest such a configuration, making claim 9 allowable.
Claim 13 recites a side underride guard assembly configured to be coupled to a trailer having a rear underride guard assembly located at the rear end of the trailer and comprising a first cable or rod with a front end coupled to a first longitudinal guard member by a channel in a first guide member and a second cable or rod coupled to a second longitudinal guard member by a channel in a second guide member; a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer by at least one vertically oriented plate and having at least one cross member and coupled to the vertically oriented plate. The plurality of support subassemblies have the first and second longitudinal guard members coupled to the ends of the cross member and are located below the longitudinal side edges of the trailer to prevent side underride. The prior art does not properly teach or suggest such a configuration, making claim 13 allowable.
Claim 14 would be allowable because it is dependent on claim 13.
Claim 15 recites a side underride guard assembly configured to be coupled to a trailer having a rear underride guard assembly located at the rear end of the trailer and comprising a first cable or rod with a front end coupled to a first longitudinal guard member by a channel in a first guide member and a second cable or rod coupled to a second longitudinal guard member by a channel in a second guide member; a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer and having an upper and lower cross member and a vertically oriented plate. The plurality of support subassemblies have the first and second longitudinal guard members coupled to the ends of the cross member and are located below the longitudinal side edges of the trailer to prevent side underride. The upper cross member is coupled between respective webs of the first and second longitudinal main beams of the trailer and the lower cross member is located below the first and second longitudinal main beams and is supported by at least one of the upper cross member and the first and second longitudinal main beams by way of the vertically oriented plate. The prior art does not properly teach or suggest such a configuration, making claim 15 allowable.
Claim 16 would be allowable because it is dependent on claim 15.
Claim 17 recites a side underride guard assembly configured to be coupled to a trailer having a rear underride guard assembly located at the rear end of the trailer and comprising a first cable or rod with a front end coupled to a first longitudinal guard member by a channel in a first guide member and a second cable or rod coupled to a second longitudinal guard member by a channel in a second guide member; a plurality of support assemblies configured to be coupled to a first and second longitudinal main beam of the trailer by a first, second and third vertically oriented plate and having an upper and lower cross member coupled to the vertically oriented plates. The plurality of support subassemblies have the first and second longitudinal guard members coupled to the ends of the cross member and are located below the longitudinal side edges of the trailer to prevent side underride. The prior art does not properly teach or suggest such a configuration, making claim 17 allowable.
Claim 18 recites a side underride guard assembly configured to be coupled to a trailer having a rear underride guard assembly located at the rear end of the trailer and comprising a first cable or rod with a front end coupled to a first longitudinal guard member by a channel in a first guide member and a second cable or rod coupled to a second longitudinal guard member by a channel in a second guide member; the first and second longitudinal guard members are one of the following: box beams, cylindrical beams, or W-beam guardrails. The prior art does not properly teach or suggest such a configuration, making claim 18 allowable.
Claim 19 recites a side underride guard assembly configured to be coupled to a trailer having a rear underride guard assembly located at the rear end of the trailer and comprising a first cable or rod with a front end coupled to a first longitudinal guard member by a channel in a first guide member and a second cable or rod coupled to a second longitudinal guard member by a channel in a second guide member; the first and second cables or rod remain stationary while an axle of the trailer moves from a closed to spread position or from a spread to closed position. The prior art does not properly teach or suggest such a configuration, making claim 19 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boivin et al. (US Pat 7,938,475) disclose an aerodynamic skirt wheel interface to be installed below a trailer having a plurality of support subassemblies. Enz et al. (US PG Pub 2008/0116702) disclose a vehicle side under ride guard for a large vehicle having a plurality of support subassemblies and first and second guard member. Page, Jr. (US Pat 4,060,268) discloses a guard rail device having at least one cross member and a first and second guard member coupled to a first and second side of a trailer below a longitudinal main rail of the trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           
/Joseph D. Pape/             Primary Examiner, Art Unit 3612